This is an action for possession of a part of the court-house square in Burke County. The plaintiff made a motion to have the cause removed to another county, on the ground that the subject of the action is county property, and that every juror in the county was interested as a taxpayer.
The same principle was considered in Johnson v. Rankin, 70 N.C. 550, and the motion was overruled. No judge or juror can serve in *Page 308 
an action in which he is interested, but the interest of a man because of his residence in a county or town is too remote and indirect. Such a rule would disqualify every judge or justice of the peace to try an action in the county or town in which he resided.
AFFIRMED.
FURCHES, J., having been of counsel, did not sit on the hearing of this case.
Cited: White v. Lane, 153 N.C. 16.
(506)